Citation Nr: 0824293	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-39 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative disc disease of the lumbar spine with 
sciatica and right lower extremity radiculopathy currently 
evaluated as 60 percent disabling effective January 30, 2006.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954 and from February 1967 to January 1983.  
Service in Korea and Vietnam and award of the Combat Infantry 
Badge is evidenced of record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran disagreed and timely 
appealed.  

In June 2007, the veteran presented evidence and testimony at 
a hearing at the RO before a local hearing officer.  In 
February 2008, the veteran presented evidence and testimony 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ).  Transcripts of the hearings have been 
associated with the veteran's VA claims folder.

Issue not on appeal

The veteran's January 2006 claim sought increased disability 
ratings for service-connected low back disability and 
bilateral hearing loss.  In the March 2006 rating decision, 
the RO continued the 10 percent disability rating for 
bilateral hearing loss in addition to continuing the 10 
percent disability rating for the lumbar back disability and 
granting service connection for right lower extremity 
radiculopathy evaluated as 10 percent disabling.  The veteran 
submitted a May 2006 notice of disagreement addressing the 
back issues but not the bilateral hearing loss claim.  Thus, 
the issue of entitlement to an increased disability rating 
for bilateral hearing loss is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

At the February 2008 hearing, the veteran testified that he 
believed his back condition had worsened since the last VA 
medical examination in February 2006.  See hearing transcript 
at page 19. The Board notes that medical evidence, including 
the results of a MRI test, have been added to the record 
since the VA examination.  Moreover, it appears that the 
veteran's ability to work has been affected by the back 
condition on a more regular basis since the VA examiner had 
an opportunity to evaluate the veteran's disability.  See 
hearing transcript at pages 3 and 5.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Moreover, where the record does not 
adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination].  

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the veteran and 
attempt to obtain any private medical 
records which pertain to the veteran's 
service-connected lumbar back disability 
and are not already incorporated in the 
veteran's VA claims folder.

2.  Following the above, the veteran 
should be afforded a VA examination to 
ascertain the severity and manifestations 
of his service-connected degenerative disc 
disease of the lumbar spine and the 
associated complications of sciatica and 
right lower extremity radiculopathy.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the veteran's service-
connected disabilities.  The examiner 
should report all signs and symptoms 
necessary for rating the veteran's lumbar 
spine and radiculopathy disabilities under 
the rating criteria.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should be noted, as should any additional 
disability due to these factors.  The 
examiner's report should be associated 
with the veteran's claims folder.

3.  Following the above, VBA should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, in whole 
or in part, VBA should provide the veteran 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




